Susan H. Lindenmuth, Esq. Town Attorney, Benton
You have asked whether a town by local law may amend sections 264
and 265 of the Town Law to provide that summaries, rather than the entire text, of adopted zoning ordinances be published in the official newspaper.
The Town Law requires that subsequent to the enactment or amendment of a zoning ordinance, the entire text of the ordinance be published in the official newspaper (id., §§ 264 and 265). In a previous opinion of this office, we expressed doubt about the constitutionality of a local law amending the Town Law to permit the publication of a summary of an enacted zoning regulation or amendment (1972 Op Atty Gen [Inf] 93). In any event, it is not necessary to risk a finding of unconstitutionality, because the Legislature has authorized an alternate procedure for the adoption of zoning regulations.
Towns are authorized to adopt local laws to exercise the powers granted to them in the Statute of Local Governments (Municipal Home Rule Law, § 10[1][ii][a][14]). Section 10(6) of the Statute of Local Governments granted to towns the power to adopt, amend and repeal zoning regulations (see, N Y Const, Art IX, § 2[b][1]). It follows that a town may adopt zoning regulations by local law under the Municipal Home Rule Law (Matter of Sherman v Frazier, 84 A.D.2d 401 [2d Dept, 1982]). Also, a local government may enact local laws to the extent that its legislative body has authority to act by ordinance (Municipal Home Rule Law, § 10[2]). The procedure for the enactment of local laws does not require post adoption publication by the local government (Municipal Home Rule Law, § 27). Local governments are required to file certified copies of local laws in the office of the Secretary of State and the local law becomes effective upon filing in that office (id., § 27 [1], [3]). Local laws are required to be published annually by the Secretary of State (id., § 27[5]).
We conclude that a town may enact zoning regulations by local law, in which case the post adoption publication is required to be done by the Secretary of State.